DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 8, filed 07/13/2021, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection has been withdrawn.

Applicant’s arguments, see page 8, filed 07/13/2021, with respect to the 112 rejection have been fully considered.
Examiner concurs the amendment made to independent claim 1 addresses the 112(a) rejection by removing the limitation not supported by the specification.  The specification supports the amended claim language because determining a temperature of individual pixels of a sealing area is supported by the specification.  The 112 rejection has been withdrawn.  Further, the Examiner’s amendment presented below further addresses: 1) inconsistencies between temperatures T0-T2 with respect to individual pixels (700-709) of independent claim 1; 2) removal of the first limitation of dependent claim 3 that recited language similar to that of the limitation removed from independent claim 1; and 3) revision of dependent claim 6 to remove unnecessary and redundant information such as gray scale level notations.  An updated search did not result in a reference that would, individually or in combination, disclose the language of amended independent claim 1.  The following is a statement of reasons for the indication of 
Overall, the claim language and the Applicant’s remarks in response to the most recent Office Action distinguish the Applicant’s invention over the cited references. The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record. Claims 1-11 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the 

Claim 1.  (Currently amended) In a process for sealing an ophthalmic lens in a primary package container, a method for determining whether a sealing area (13) of the primary packaging container (1) is unacceptable for properly sealing a foil to the sealing area (13) that completely surrounds an opening (12) of a bowl (10) of the primary packaging container (1), with the bowl (10) containing a liquid (4), the method comprising the steps of	
- taking an infrared image (7) of the primary packaging container (1) using an infrared camera (6);
- determining from the infrared image (7) a temperature and
- determining that the sealing area (13) of the primary packaging container (1) is unacceptable for properly sealing the foil thereto in case the following conditions are fulfilled:
a) the temperature (T1) of each individual pixel of a predetermined number of coherently arranged individual pixels (700, 703, 706) is lower than a reference temperature (T0), and
b) the difference between the temperature (T1) of each individual pixel (700; 703; 706) of the predetermined number of coherently arranged individual pixels (700, 703, 706) and the reference temperature (T0) exceeds a predetermined threshold.


- concurrently determining in a plurality of the individual regions of interest (70) of the pattern whether conditions a) and b) are fulfilled for the predetermined number of pixels comprised by each of the plurality of individual regions of interest (70), and
- determining that the sealing area (13) of the primary packaging container (1) is unacceptable for properly sealing the foil thereto once in a predetermined number of coherent individual regions of interest (70) it has been determined that conditions a) and b) are fulfilled.

Claim 6.  (Currently amended)  Method according to claim 1, wherein the temperature (T10) is assigned a respective gray scale level 0) and those gray scale levels 1) of the predetermined threshold.

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure: Ignatowicz US 2007/0237201 A1 discloses a method for analyzing thermal image to detect defects in sealed packaging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485